ute see sol 3b -e department of the treasury internal_revenue_service har ony - - employer identification - person to contact id contact telephone number contact persons address é - last date for filing a petition ‘with the tax_court certified mail dear this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in lr c section c internal_revenue_service recognition of your status as an organization described in i r c section c is revoked effective our adverse determination is made for the following reason s you ara not operated exclusively for exempt purposes within the meaning of r c sec_501 you are not an educational or charitable_organization ‘within the meaning of sec_1 c -1 d specific facts that contributed to this determination included you were unable to document that you have carried on any activities for - charitable or other purposes described in ilr c sec_601 your primary activities have been the operation ofan anda these activities were an operated on a commercial basis and were not for purposes deseribed in- r c section-501 e a contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes your are required to file income_tax returns on form_1120 for the tax x year ending and all subsequent tax years if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states for the district of columbia before the day after the date this determination was mailed to ‘ you contact the clerk of the appropriate court for rules for initiating suite for declaratory_judgment you may write to the tax_court at the following address united_states tax_court the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under lr c section the last day for filing a petition for declaratory_judgment is ’ ff you have questions ‘about this letter please write to the person whose name and address afe shown on this fetter if you write please’ attach a copy of this letter to help identify your account keep a copy for your records also please ‘include your telephone number and the most convenient time for us to call s0 we can contact you if we need additional information you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers or you can contact the taxpayer_advocate office located nearest you by calling or by writing to _ ow owe taxpayer_advocate assistance cannot be used as a substitute for established irs _ procedures formal appeals processes etc the taxpayer_advocate is not able to reverse jegal or technically correct_tax determinations not extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer ‘advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handing we will notify the appropriate stats offictals of this action as required by lr c sec_6104 this is a final revocation letter if you have any questions please contact the person whose name and telephone number are shown above sincerely enclosures pub tax exempt and government entities orviniors te ee ls partment of the treasury intemal revenue service may yy taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail returm recaipt requested dear sir we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if yau do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director o examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed ssues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter cutalog number 4809f adanme iit e o t w w lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination f you do nat protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the intermal revenue service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the cade you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been rasolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at h you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation director eo examinations enclosures publication b92 publication report of examination letter catatog number 34809f form 666-a jame of tawmaver ‘ planatico dollar_figure tres a ‘ ' te aie wot oe exhibie i l rar dorind ended issue do the organization’s activities qualify for exemption under c facts s oe status in october - wag established in and received their exempt was asked to provide a copy of the articles of incorporation but it has not been provided agent requested a copy of the application_for exempt status from the records center at the cincinnati service_center and was told there was nothing there for this organization e line a of part ili of the form_990 states primary purpose is ‘improve air medical coverage in rural areas during an interview the president said thay had prowided flights for individuals to go to hospitals for family members to visit an accident victim move texrminslly patients from hospital to their homes and fly individuals to hospitals fox oxgan transplants eo’ was yequested to provide any documentation showing who has received assistance how they determine how much an individual could pay faxes xeceived requesting medical flights copies of referrals sent to other air ambulance services and who had ‘donated flight time or fuel the records provided do not show this information according to xe9 not own any aircraft but the pictures of the hanger and the website indicate that had their own aircraft fo raise money the organization set up other for profit entities these entities dneluasa business the company was owned by ' owned leases on aircraft and operared an aviation services and each had shares ‘tne organizing document stated tne profits should ga to a separate cowpany company was owned by would sell aviation_fuel and supplies vo this ' organizing document said the profit should go to ‘yaelr e owns the ‘fox the t part of the united hag one director ‘ he is also the presidest of states this franchise allowa individuals ty uel parts of planes and have use of the plane - the articles of incorpezation for this is known as a etates its purpose ia to provide support services according to’ the organization would use the planes heid ta the ' of for the medical flights the owners of the planes are asked to donate tima and ruel for the organization's use the website of to that the aircraft are available for executive charter to offset medical and aircraft costs tells individuals they can improve air medical coverage by donating there ds algo a statement or participate in the e under the a person would pay a monthly amount for this fee they would receive free access to aix medical aircraft participation in the profit sharing program and some free corfae tea or other product the president's letter of says that the organization will set up a subscription program entitled ' fee and then not have to pay i ctney need use of the aircraft required to donate all profits and proceeds to members would pay a monthly the foundation will be _ the information given on the web site offers different levels for the ‘ one is monthly paymenta of shee or sime per year dnd the other is monthly payments of sne or dollar_figuremm per year the participant would receive private form 686-a jdule no or exbibit pomaero its i m ‘ j s yor iyear period ended name of taxnavar ’ jet transportation for them or imediate family for serious illness or injury a check for automatic participation in the for the higher monthly payment the participant vould receive small gift whole bean coffee and the newsletter such as there are many other air ambulance services that are operated on a fer profit basia _e provided the flight log of one of the aircraft but it doesn’t state who used the plane at that time or how much they paid facilities given motorcycle rides and plane rides said they used to have kids from the court system coma out to the kids were shown how to fuel the aircraft and move then they were e sent in copies checks received during the years ‘and the checks ware for commissions donations room use products and some were not notated during the years and were fron emplovees that had checked the to go received monies from the united way these amounts for where they wanted their sbare of a copy of a proposal from the organization to the list sec_4 problemg that exist with most air ambulanca services problems is the high cost of the service proposal is to provide high quality non emerqency basic and advanced life support air- ambulance service and its affiliates to use yt aske that dated one of the the organization’s purpose listed in the as a preferred provider e the proposal includes the atatement by utilizing the above resources we will be able to offer lower rates and very competitive contracts to our customers according to the propesal will provide the accounting billing dispatch legal marketing medical equipment medical_supplies malpractice insurance madical personnel physician advisory and quality assurance the for-profit company provides the aircraft debt sexvice aircraft maintenance aircraft insurance flight planning and fuel law argoment trc sec_501 provides that organizations that are organized and operated exclusively for charitable purposes are exempt from tax ag long as no part of the net_earnings inure to the benefit of a private_shareholder_or_individual regulation c -1 c requires an organization to engage primarily in activities that accomplish one or more of theix exempt purposes primarily in exempt_activities if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it will not be regarded as engaged regulation c -1 d it provides that an organization is not organized or operated exclusively for charitable purposes unless it serves a public rather than a private interest regulation -1 d states that the term ‘charitable is used in its generally accepted legal sense underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government ond pramotion of social welfare charitable includes relief of the poor and distressed or of the an the service in itself is not a charity is a form of insurance insurance is not a charitable activity the documents provided indicate that the activities of charter flights a profit sharing program administrative services for other companies ‘and a ee service for fllghts included nedical flights form_990 yrs issue do the organization’s activities qualify for exemption under c conclusion interviewed the president read agreements of related_organizations and reviewed information provided by the taxpayer exempt purposes they have not established that their primary activities are for charitable the organization does nat qualify to be facts s was established in and received theis exempt status in october line a of part iii of the form_990 states primary purpose is improve air medical coverage in rural areas e during an interview ty the president said they had provided flights for individuals to go to hospitals fer family members to visit an accident victim move terminally i111 patients from hospital to their homes and fly individuals to hospitals for organ transplants pages c00-c5 was requested to provide any documentation showing who has receivad assistance how they determine how much an individual could pay faxes received xequesting madical flights copies of referrals sent to other air ambulance services and wha had donated flight time or fuel provided do not shew this information flights for individuals but not that they have ambulances web sites and find the empty legs anyone can go to the air c140 c141 the records show that they can get c138 - c139 the records to raise money the organization set up other for profit entities these entities included - owned leases on aircraft and eperated an aviation services business the company was owned by a and each had big_number sharea the organizing document stated the prerits snousa go to pages c15 c54 a separate company this company was owned by ‘ would sell aviation_fuel and supplies ue their organizing document suid the prorix should go to mme pages c60 c65 president ot has one director owns the he is also the for the wacc of the united_states tars rranenise uisuws individuals to own pasta us planes and heve use of tha plane articles of incorporation for is to provide air medical support services the organization provided a copy of the prospectus information on this is known as pagesco - v59 a - the states its purpose ‘ his appears to have been written in the late l99us ang way viis poo ov the group the activities and projects shown in this prospectua have not been done by the exrganization contributions grants subsidies from hospital sponsors charges to other hospitals and non medical use of the aircraft the funding plan ineludes insurance claim reimbursements pages c69 - c122 is title ' it _ds part of a company that company because the last pages discuss pages c123 - c137 re sent along the brochure of oo according to ‘1 the organization would use the planes held in the of for the medical flights the owners of the planes are asked to uonate time and fuel for the organization’s use copies of the pages from the website are on pages c142 - c182 the website of tells individuals they can improve ' goverage by donating to also a statement that the aircraft are available for exeautive charter to offset medical and aireraft costs page c142 ‘ox particigute in the profit sharing program thera is under the profit sharing program a person would pay a monthly amount for this fee they would receive free access to air medical aircraft participation in the profit sharing program and some free coffee tea or other product bage c175 -c142 the information given on the web site offers different levels for the - one is monthly payments of dollar_figure-ebbe or smm or smm per year is monthly payments of dollar_figure private air medical jot transportation for them or immediate_family for gezious illness or injury a check for automatic participation in the profit sharing program and the newsletter for the higher monthly payment the participant would receive a small gift such as whole bean coffee c149 - c151 the participant would receive dollar_figuredollar_figure pages per year and the other when i did a google search on the internet fo there are many other air ambulance services that are operated on a for profit there basis ware operate in a manner similar to also have charter services to help with costs insurance fees for the ambulance service and fees for the charters most of tnese companies they offer ambulance service but they receive theiz money from i searched sama of the websites hits the president’s letter of says that the organization will set up a subscription program entitled monthly foe and then not hava to pay if they nesd use of the aircraft foundation will be required to donate all profita and proceeds to c183 - c184 members would pdy a the pages a copy of nronnsal from the organization to the one of the problems is the high cost of the service list sec_4 problems thet axist with most air ambulance dated services erganization’s purpose listed in the proposal is to wrovide high quality non enexgency basic and advanced life support that pretescou pauvauae fenland its affiliates to use wage sec_218 - c231 the 6k asks the proposal includes the statement by utilizing the above resources we will be able to offer lower rates and very competitive contracts to our customers page c224 according to the proposal will provide the accounting billing digpateh legal marketing medical equipment medical_supplies malpractice insurance medical personnel physician advisory and quality asgurance aircraft debt service aircraft maintenance alrula t insurance flight planning and fuel the for-profit company pages c226 c227 ma provides the - ‘c said they used ta have kids from the court system come out to the kids were shown how to fuel the aircraft and move dollar_figures racilities them they were given motorcycle rides and plane rides pages c232 c233 sent in copies checks received during the years - club commissions were for commissions dollar_figure during the yeara donations and some were not notated pages c284 - c328 page c326 is spreadsheet of the checks raceived monies from the united way products sdollar_figure ‘ xoom use dollar_figure and j ' and the checks these amounts were from 9m employees that had checked wanted their share of the employee community fund to go pages c273 - c275 pravided the flight log of one of the aircraft but it doesn’t state who for where they used the plane at that time or how much they'paid pages - c283 according to - 4oes not own any aircraft had theix own aircraft but the pictures of bages the hanger and the website indicate that c236 - c244 the president t has stated that the organization provides a service of he has pages c213-c215 pages c245 - c72 finding empty leg raight sec_90 that individuals can have a reduced_rate provided coples of empty leg report i went to the website of the companies that had provided the empty leg reports accesg these web sites te find flights arranger not providing a service documentation that they have provicea tnis service to anyone copies of requests from patients looking for flights they have a link to their daily discounted flights the organization would be a service t has not provided any there are no anyone can copies of choice point research is on pages c329 - c353 s s
